Title: To George Washington from George Chapman, 27 September 1783
From: Chapman, George
To: Washington, George


                  
                     Sir
                     Inchdrewer 27th Septr 1783
                  
                  The Independence of the United States of America being now established & their attention called to the internal arrangements, I beg leave to suggest to Your Excellency that the best means of forming a manly, virtuous & happy people will be found to be the right education of youth.
                  For this purpose I beg your Excellency will do me the honour to accept of this copy of my Treatise on Education, which I would not presume to offer, were I not conscious  there is not a sentiment in it unfriendly to the natural rights of  It will render the evening of my life more delightful if  in any degree tend to improve the youth of the United States.
                  I conclude with my warmest wishes for the prosperity of the United States, and am, with great respect, Sir, Your most obedient, humble servant
                  
                     George Chapman,
                  formerly master of the Grammar School of Dumfries, now master of the Academy at Inchdrewer near Banff, N. Britain.
                  
                     
                     P.S:  I propose, this ensuing winter, to publish a third edition of my Treatise on Education, with short Abstracts, annexed, of what others have published, during these last fifty years, on this important subject.
                  
                  
               